Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In the independent claim 1, for claim scope examination purposes, the “means for” is interpreted as a processor/asic/programmable logic devices (pld,fpld’s), etc (see applicants spec, para 0086) in a device (para 0087) that executes, via executable code stored in memory, (para 0088), “evaluating a masking..”, “selecting a first frequency…”, “synthesizing a first signal…”, “embedding the first signal…” 


Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
As per the independent claims, the closest representative prior art is Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference) teaches evaluating a masking ability -- para 0032 of applicants spec, the means for evaluating a masking ability of a first audio block, is an evaluator that determines if a block of data can carry a code; see Fielder ‘608 teaching this, in col. 4 lines 50-65 determining the appropriate block size for the type of coding desired, col. 5 lines 3-14, which includes the ability for the block to transmit auxiliary information – col. 3-4, tables I, II, and III, showing the space in the block to transmit the auxiliary information in these coding schemes --  col. 5 lines 30-42, col. 9 lines 2-9; incorporating by reference 09/193186, now USPatent 6,188,987 to Fielder); and now, directly pointing to the ‘987 patent – as encoded auxiliary information –abstract, fig. 7, col. 9 lines 1-13, col. 10 lines 5-15);   along with frequency determination/selecting -- (Fielder et al (6,226,608), as determining frequency characteristics and block size based on the characteristics -- abstract; and providing auxiliary information based on the frequency information – fig. 16a, col. 9 lines 1-9 – incorporating by reference 09/193186, now USPatent 6,188,987); now, directly pointing to the ‘987 patent – as encoded auxiliary information –abstract, fig. 7, col. 9 lines 1-13, col. 10 lines 5-15), and (with Fielder (6188987) incorporated by reference -- as the code is accessible, not accessible – referring to the incorporated by reference Fielder ‘987 – the forbid pattern code is recognized when the frequency pattern is present -- col. 11 lines 1-11, col. 12 lines 15-44);  as well as determining frequency characteristics and block size based on the characteristics -- abstract; and providing auxiliary information based on the frequency information – fig. 16a, col. 9 lines 1-9; examiner notes that the frame length and frequency ranges differ/vary based on the type of encoding desired – col. 10 line 55 – col. 11 line 25 incorporating by reference 09/193186, now USPatent 6,188,987) (with Fielder (6188987) incorporated by reference -- as the code is accessible, not accessible – referring to the incorporated by reference Fielder ‘987 – the forbid pattern code is recognized when the frequency pattern is present -- col. 11 lines 1-11, col. 12 lines 15-44), 
a combination of the first block size and the first frequency to represent the first symbol; (Fielder, 6188987 – col. 8 line 64 – col. 9 line 7; col. 9 lines 29-40; col. 10 lines 18-25); with a look at (Fielder et al (6,226,608)as encoding based on the auxiliary information and block size – col. 11, lines 18-27; examiner notes that the claimed “overlap” is only disclosed in applicants specification, (para 0035, 0047 of the pgpub of applicants spec),as using old samples and new samples; Fielder teaches such overlap in col. 2 lines 28-35, wherein the segments overlap by ½ the segment length).  However, the Fielder (6226608, 6188987) references do not explicitly teach Independent claim 1 sets forth an apparatus including “means for embedding the first signal in the first audio block to form a first encoded audio block, the first audio block including audio samples encoded with the first code.” Fielder ‘608 or ‘Fielder ‘907 teaches encoding and assembling auxiliary segments into the gaps separating the frames of encoded audio information. Fielder ‘987 10: 5-8 and FIG. 7; but each fail to teach or suggest embedding the first signal in the first audio block to form a first encoded audio block, the first audio block including audio samples encoded with the first code,” as shown in the independent claims.
Davidson (6246345) teaches nonuniform symbol lengths across various frequency subbands (
estimates the masking threshold of the audio signal by applying a perceptual model to the subband signals or to some other measure of audio signal spectral content, establishes quantization step sizes for quantizing the subband signals that are just small enough so that the resultant quantizing noise lies just below the estimated masking threshold of the audio signal, quantizes the subband signals according to the established quantization step sizes, and assembles into an encoded signal a plurality of symbols that represent the quantized subband signals. A complementary perceptual decoding process may be performed by a split-band decoder that extracts the symbols from the encoded signal and recovers the quantized subband signals therefrom, obtains dequantized representations of the quantized subband signals, and applies a bank of synthesis filters to the dequantized representations to generate an audio signal that is, ideally, perceptually indistinguishable from the original audio signal.

Malvar (6115689) teaches nonuniform subband ranges, alternate block sizes, etc.
The number of subbands M of typical transform coders has to be large enough to provide adequate frequency resolution, which usually leads to block sizes in the 20-80 ms range. That leads to a poor response to transient signals, with noise patterns that last the entire block, including pre-echo. During such transient signals a fine frequency resolution is not needed, and therefore one way to alleviate the problem is to use a smaller M for such sounds. Switching the block size for a modulated lapped transform is not difficult but may introduce additional encoding delay. An alternative approach is to use a hierarchical transform or a tree-structured filter bank, similar to a discrete wavelet transform. Such decomposition achieves a new nonuniform subband structure, with small block sizes for the high-frequency subbands and large block sizes for the low-frequency subbands. Hierarchical (or cascaded) transforms have a perfect time-domain separation across blocks, but a poor frequency-domain separation. For example, if a QMF filter bank is followed by a MLTs on the subbands, the subbands residing near the QMF transition bands may have stopband rejections as low as 10 dB, a problem that also happens with tree-structured transforms.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
08/05/2022